Citation Nr: 1312686	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-50 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1962 to January 1987.  He died on September [redacted], 2008.  The appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the appellant requested a hearing before a Veterans Law Judge (VLJ).  In January 2010, she indicated that she no longer desired a hearing  before a VLJ, and instead requested a hearing at the RO before a Decision Review Officer (DRO).  

In October 2011, the appellant withdrew her request for a hearing before a DRO, and renewed a request for a hearing before a VLJ.  She withdrew that request in a January 2012 statement.  All hearing requests have been withdrawn.  38 C.F.R.       § 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate reflects that the immediate cause of his death was bladder cancer.  The appellant contends that the Veteran was exposed to herbicides during service, which led to the development of  bladder cancer.  She asserts that the Veteran served in the Republic of Vietnam.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The available personnel records do not reflect that the Veteran was assigned to any location within the Republic of Vietnam between January 1962 and May 1975, nor are there any orders reflecting temporary duty in the Republic of Vietnam.  Thus, it may not be presumed that the Veteran was exposed to herbicides as a result of Vietnam service.

The personnel records do reflect that the Veteran served as a member of a security police squadron at Takhli Royal Thai Air Force Base (RTAFB) from February 1966 to June 1966, and at Udorn RTAFB from June 1966 to May 1968.  Herbicide exposure may be conceded on a direct/facts-found basis if a veteran served with the U.S. Air Force during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or in other duties near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  



As the evidence of record reflects that the Veteran served with the U.S. Air Force in Thailand, at the Takhli and Udorn RTAFBs, during the Vietnam era, as an Air Force security policeman, in-service exposure to herbicide agents during the Veteran's Thailand service is conceded on the facts found.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  

Three private medical opinions linking the Veteran's bladder cancer to exposure to herbicides have been submitted.  All three opinions were provided by physicians who treated the Veteran for bladder cancer.  An October 2010 statement from Dr. H.P. noted that bladder cancer "has, in some studies, been linked to [herbicide] exposure," but did not speculate as to the medical probabilities that herbicide exposure caused the Veteran's bladder cancer.  

An October 2010 statement from Dr. T.B. states that herbicides "are a known carcinogen and it is likely as not [that herbicide exposure] contribute[d] to [the Veteran's] development of cancer."  A March 2011 statement from Dr. M.F. noted that if the Veteran "had exposure to [herbicides], that may have been one of the causative factors" in his development of bladder cancer.

Although these medical doctors are competent to provide opinions as to the etiology of the Veteran's bladder cancer, these statements do not reflect review of the claims folder or provide the degree of medical certainty required to grant service connection for the cause of the Veteran's death.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, there is insufficient medical evidence for the Board to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA medical opinion must be obtained.  

The appellant must also be informed of the evidence required to substantiate a Dependency and Indemnity Compensation (DIC) claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the evidence required to substantiate a DIC claim in accordance with the provisions set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Refer the matter for a VA medical opinion by a specialist in urology.  The claims folder must be made available to the examiner for review.  After reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bladder cancer was the result of disease or injury in service, including exposure to herbicides.  

The examiner must comment on the medical opinions submitted by Drs. H.P., T.B., and M.F., and reconcile any difference of opinion.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


